Citation Nr: 1234608	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a skin rash, to include jungle rot.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension and arteriosclerotic heart disease/coronary heart disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for a vision disorder.

7.  Entitlement to special monthly pension based upon the need for aid and attendance of another person or at the housebound rate.

8.  Entitlement to payment of nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2005 and January 2007 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2010, the Board remanded the case for additional development.  The requested development, to the extent possible, has been substantially completed.  Although the January 2007 rating decision only addressed the issue of whether new and material evidence was submitted to reopen the service connection claim for a heart condition, as the RO included a service connection determination for hypertension as an appellate issue in its May 2012 supplemental statement of the case and the Veteran is not prejudiced by an additional review of this matter it will also be addressed in this decision.  Records show the Veteran failed, without apparent cause, to report for a scheduled hearing in April 2011 and his request for a Board hearing is considered as having been withdrawn.

Although the rash/jungle rot and hypertension and arteriosclerotic heart disease/coronary heart disease issues were addressed by the RO on the merits in the May 2012 supplemental statement of the case, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included the issues on the title page as to these matters of whether new and material evidence was submitted to reopen the claims for entitlement to service connection.  

The Board notes that in a September 2000 rating decision the RO denied reopening a service connection claim for jungle rot, but reopened a service connection claim for a heart condition and denied claims for hypertension and arteriosclerotic heart disease/coronary heart disease and for a skin rash as not well grounded.  In correspondence dated in October 2000 the Veteran, among other things, expressed disagreement with the decision as to jungle rot disease to the feet and as to a skin rash to the face and body.  In a February 2002 rating decision the RO re-adjudicated the hypertension and arteriosclerotic heart disease/coronary heart disease and skin rash claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011).  Among other things, this law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and superseded the decision of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well grounded.  These issues were addressed in an April 2002 statement of the case; however, the Veteran did not perfect the appeal.

In its February 2006 statement of the case the RO addressed the issue of entitlement to service connection for a chronic skin disability, also claimed as jungle rot.  The nonservice-connected disability pension claim was addressed as entitlement to payment based upon the June 2005 determination that the evidence demonstrated his income effective January 26, 2005, exceeded the income limit for a veteran with no dependents.  The issues on appeal are more appropriately addressed as provided on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A September 2000 rating decision denied reopening a service connection claim for jungle rot and a February 2002 rating decision reopened a service connection claim for a heart condition and denied claims for hypertension and arteriosclerotic heart disease/coronary heart disease and for a skin rash; the Veteran was provided a statement of the case as to these issues at his address of record in April 2002 and did not perfect the appeal.

3.  Evidence added to the record since the September 2000 and February 2002 rating decisions does not raise a reasonable possibility of substantiating the claims.

4.  Diabetes mellitus was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  A kidney disorder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

6.  A liver disorder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

7.  A vision disorder was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

8.  Records show the Veteran failed to report for scheduled VA aid and attendance or housebound status examinations and good cause for his failure to report has not been shown.

9.  The available evidence demonstrates the Veteran's annual countable income exceeded the maximum limits for payment of nonservice-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for entitlement to service connection for a skin rash, to include jungle rot, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence was not received and the claim for entitlement to service connection for hypertension and arteriosclerotic heart disease/coronary heart disease may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Diabetes mellitus was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  A kidney disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A liver disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  A vision disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  The claim for entitlement to special monthly pension based upon the need for aid and attendance of another person or at the housebound rate is denied as a matter of law.  38 C.F.R. § 3.655 (2011).

8.  The criteria for payment of nonservice-connected disability pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran by correspondence issued in February 2005, November 2006, April 2009, and September 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr.30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The February 2005, November 2006, and April 2009 VCAA notice letters adequately informed the Veteran of the evidence necessary to reopen his claims.

The Veteran's service treatment records, VA treatment records, and identified private medical records have been obtained.  The record shows that service personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  In such cases, there is a heightened duty to assist him in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In correspondence dated in March 2003, VA notified the Veteran that the service department had been unable to locate his service personnel records and that they were presumed to have been lost due to fire.  He was advised to provide records in his possession or to provide information for VA assistance in searching alternative sources for additional evidence.  Although in his January 2005 claim the Veteran asserted he had been hospitalized at Fort Jackson, South Carolina, in 1952 and in his June 2005 notice of disagreement that while aboard an Army transport ship in 1954 he was treated for jungle rot, there is no indication that any additional service treatment records actually exist.  A review of the available service treatment records received by VA in November 1954 appear to be substantially complete and include enlistment and separation examinations.  The Veteran did not respond to a June 2010 VA request for additional information in support of his claims including clarifying information as to dependents and unreimbursed medical expenses.  

The Board also notes that in a January 2008 VA Form 9 the VA the Veteran asserted that he was a combat soldier in Korea, but that this statement is inconsistent with the other evidence of record including service reports indicating service in Germany.  The Veteran's claim of having had combat service in Korea is not credible.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when making a determination whether additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds that based upon the evidence received in this case that there is no reasonable possibility that additional VA development could assist the Veteran in substantiating his claims to reopen.  

VA regulations also provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, as to the diabetes mellitus, a kidney disorder, and a liver disorder claims the Veteran has asserted that the disorders are due to active service.  He has provided no evidence, however, of any specific event, injury, or disease in service associated with these disorders and there is no indication that the claimed disability or symptoms may be associated with an established event, injury, or disease.  He has also asserted that these disorders were incurred secondary to hypertension, heart condition, and jungle rot, but service connection has not been established for any disability.  Therefore, the Board finds examinations or medical opinions as to these disorders are not required.

A review of the record shows the Veteran failed to report for scheduled VA aid and attendance or housebound status, eye conditions, and general pension examinations in July 2010, May 2011, December 2011, and March 2012.  There is no indication that he was not properly notified of the scheduled examinations or that his failure to report was due to good cause.  VA regulations provide that when a claimant fails to report for a scheduled medical examination, without good cause, an original compensation claim shall be rated based upon the evidence of record and that for any other original claims, such as entitlement to special monthly pension, the claim shall be denied.  See 38 C.F.R. § 3.655 (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade, 24 Vet. App. at 118.  

In this case, a September 2000 rating decision denied reopening a service connection claim for jungle rot and a February 2002 rating decision reopened a service connection claim for a heart condition and denied claims for hypertension and arteriosclerotic heart disease/coronary heart disease and for a skin rash.  It was noted there was no evidence of a diagnosis of jungle rot disease and, in essence, no medical evidence demonstrating a skin rash, hypertension, or arteriosclerotic heart disease/coronary heart disease were incurred as a result of service.  These issues were addressed in an April 2002 statement of the case sent to the Veteran at his address of record, but the appeal was not perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The evidence added to the record since the final September 2000 and February 2002 rating decisions includes statements from the Veteran reiterating his service connection claims.  He claimed he had been treated for jungle rot, hypertension, and a heart condition in service.  VA and private treatment records were received with diagnoses including dermatophytosis, hypertension, and coronary artery disease without opinions as to etiology.  A November 2005 VA treatment report noted the Veteran reported recurrent pruritic eruption since 1954, but no additional comments as to etiology were provided.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decisions for a skin rash, to include jungle rot, and hypertension and arteriosclerotic heart disease/coronary heart disease does not raise a reasonable possibility of substantiating the claims.  The evidence obtained is duplicative or cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The prior decisions included consideration of the Veteran's statements that he received treatment in service and consideration of medical evidence demonstrating diagnoses of skin disorders, hypertension, and cardiovascular disorders.  There is no new and material evidence demonstrating that these disorders were either incurred or aggravated as a result of active service.  Therefore, the claims for entitlement to service connection may not be reopened.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection can be granted for certain diseases, including diabetes mellitus, nephritis, and cirrhosis of the liver, if manifest to a degree of 10 percent or more within one year of separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of diabetes mellitus or vision, kidney, or liver disorders.  The Veteran's September 1954 separation examination report revealed normal clinical evaluations of the eyes, abdomen and viscera, endocrine system, and genitourinary system.  The report noted distant vision of 20/20, right and 20/20, left.  

In statements in support of his claims the Veteran asserted that diabetes mellitus, blindness, a liver condition, and a kidney condition were incurred while he was in the military.  He also asserted that these disorders were secondary to hypertension, a heart condition, and jungle rot which were incurred in service.  

Private medical records dated in December 2004 noted a sonogram revealed normal appearing kidneys and hyperechoic hepatic lesion most likely representing a hemangioma.  A November 2006 report noted diagnoses of a hyperdense focus within the liver compatible with a vascular lesion such as a cavernous hemangioma and bilateral renal cysts.  VA and private treatment records also include findings of decreased visual acuity and diagnoses of diabetes mellitus, pseudophakia, suspected glaucoma, and retinopathy.  No opinions as to etiology were provided.

Based upon the evidence of record, the Board finds diabetes mellitus and vision, kidney, and liver disorders were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of a related disease manifest within the first post service year.  VA records show service connection has not been established for any disability.  While the Veteran is competent to provide evidence as to symptoms he experienced during and after service and as to some medical matters, a diagnosis of diabetes mellitus and vision, kidney, and liver disorders and the question of a relationship to service in this case are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Veteran's statements as to etiology and diagnoses are not competent.  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.

Special Monthly Pension

Pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2011).  Higher annual rates are paid if a veteran is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1521(d), (e).

A person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502 (West 2002 & Supp. 2011).  Regulations provide that a person shall be considered to be in need of regular aid and assistance if such person (1) is blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home on account of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b), (c) (2011).

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011).

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, an original claim other than a compensation claim shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2011).  

The Court has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).

In this case, the Veteran asserts that special monthly pension benefits are warranted because of blindness.  The Board remanded the case for additional development in May 2010, but as noted above the Veteran failed to report for scheduled VA examinations in July 2010, May 2011, December 2011, and March 2012.  VA treatment records include an August 2011 report indicating visual acuity of 20/400 in the right eye and 20/30 in the left eye.  The examiner's treatment plan included having sent a note to a nursing home facility.  

The Board has reviewed the record, and finds that the evidence of record is insufficient to properly evaluate the Veteran's claim for special monthly pension benefits.  There is no medical evidence of bilateral blindness nor evidence indicating the Veteran is currently a patient in a nursing home.  As the Veteran has provided no explanation for his failure to report for scheduled VA examinations, the Board is satisfied that he received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the special monthly pension claim on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Nonservice-connected Disability Pension Payments

VA shall pay pension benefits to a veteran who served for ninety (90) days or more during a period of war, is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct, meets the net worth requirements, and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3(a), 3.23 (2011).

The maximum rate of improved pension is reduced by the amount of the countable annual income of the veteran.  38 C.F.R. § 3.23(b).  For purposes of improved pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2011); 38 C.F.R. § 3.271 (2011).

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2011).  

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.

The maximum annual rates of pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2011).

In this case, the record shows that in his April 2005 application of VA nonservice-connected disability pension benefits the Veteran reported he received monthly railroad retirement income of $973.  He also included a summary of medical expenses for the year 2004 totalling $3,308 and noted that he was covered by Medicare.  A June 2005 SSA report noted the Veteran received monthly benefits which in December 2004 were $823.  

The Veteran was notified by correspondence dated in June 2005 that his claim for nonservice-connected disability pension benefits was denied because the evidence showed his income effective January 26, 2005, exceeded the annual disability pension limit of $10,162 for a veteran with no dependents.  It was noted his annual income for VA purposes was 12,190 based upon monthly SSA benefits of $823 and monthly railroad retirement payments of $223.71 less the allowable deduction for his annual Medicare, Part B, premium.  He was notified that the medical expenses he had listed in his application were not considered because information as to the specific dates he had paid the expenses was not provided.  He was advised as to the information necessary for an adjustment based upon unreimbursed medical expenses paid after January 26, 2004.  

In his February 2006 VA Form 9 the Veteran asserted his belief that the determination that he received monthly income from SSA and railroad retirement was in error.  He stated he only received income from railroad retirement.  He provided no response to a June 2010 VA request for additional information.

Based upon the evidence of record, the Board finds the available evidence demonstrates the Veteran's annual countable income exceeded the maximum limits for payment of nonservice-connected disability pension benefits.  Although the Veteran contends that his only income was from railroad retirement, he has provided no additional information to support his claim.  The June 2005 SSA report is presumed to be accurate in the absence of clear evidence to the contrary.  See Mindenhall, 7 Vet. App. at 274.  There is no evidence that a higher rate was warranted because of dependents nor because of sufficiently reported unreimbursed medical expenses.  Therefore, the claim for entitlement to payment of nonservice-connected disability pension benefits must be denied.  The preponderance of the evidence is against the Veteran's claim.










	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a skin rash, to include jungle rot; the appeal is denied.

New and material evidence was not received to reopen a claim for entitlement to service connection for hypertension and arteriosclerotic heart disease/coronary heart disease; the appeal is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for a liver disorder is denied.

Entitlement to service connection for a vision disorder is denied.

Entitlement to special monthly pension based upon the need for aid and attendance of another person or at the housebound rate is denied.

Entitlement to payment of nonservice-connected disability pension benefits is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


